 UNITED STATES BANKRUPTCY COURT                               HEARING DATE: October 29, 2020
 SOUTHERN DISTRICT OF NEW YORK                                HEARING TIME: 9:00 a.m.
 -------------------------------------------------------- x   OBJECTION DEADLINE: October 22, 2020
                                                          :
 In re:                                                   :   Case No. 17-12378 (CGM)
                                                          :
 CAROLE RICHARDS, aka Carole Richards- :                      (Chapter 13)
 Branch, dba Horizon Property Management,                 :
                                                          :
                                    Debtor.               :
 -------------------------------------------------------- x

       UNITED STATES TRUSTEE’S MOTION FOR REVIEW OF FEES UNDER
     11 U.S.C. §§ 329 AND 330(a)(4)(B) AND FEDERAL RULES OF BANKRUPTCY
            PROCEDURE 2016(b) AND 2017(b); AND NOTICE OF MOTION

        PLEASE TAKE NOTICE that a hearing on the United States Trustee’s Motion for

Review of Fees under 11 U.S.C. §§ 329 and 330(a)(4)(B) and Federal Rule of Bankruptcy

Procedure 2016(b) and 2017(b) (the “Motion”) will be held before the Honorable Cecelia G.

Morris, Chief United States Bankruptcy Judge, in the United States Bankruptcy Court for the

Southern District of New York, Poughkeepsie Division, 355 Main Street, Poughkeepsie, New

York, on October 29, 2020, at 9:00 a.m., or as soon thereafter as Counsel may be heard.

        PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-543 regarding

Corona Virus/Covid-19 Pandemic, Court Operations under the Exigent Circumstances Created

by Covid-19, the hearing on the Motion will be conducted telephonically. All attorneys,

witnesses, and parties wishing to appear at, or attend, a telephonic hearing must refer to the

Court’s guidelines for telephonic appearances and make arrangements with Court Solutions,

LLC. Pro se parties may participate telephonically in hearings free of charge through Court

Solutions.




                                                       1
       PLEASE TAKE FURTHER NOTICE that responsive papers shall be filed with the

Court and served on the United States Trustee, via email, to Alicia.M.Leonhard@usdoj.gov, no

later than seven days prior to the return date. Responsive papers shall conform to the Federal

Rules of Bankruptcy Procedure, identify the party submitting the response, and specify the rules,

statutory provisions, and legal authority that support the response.


 Dated: New York, New York                           WILLIAM K. HARRINGTON
        October 14, 2020.                            UNITED STATES TRUSTEE, REGION 2

                                                     By: /s/ Alicia M. Leonhard
                                                         Alicia M. Leonhard
                                                         Trial Attorney
                                                         Leo O’Brien Federal Building
                                                         11A Clinton Avenue, Room 620
                                                         Albany, New York 12207
                                                         Direct Telephone: 202.495.9929
                                                         Albany Office Telephone: 518.434.4553
                                                         Email: Alicia.M.Leonhard@usdoj.gov




                                                 2
